Citation Nr: 1538084	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as secondary to residuals of a stroke.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type 2 with retinopathy.
 
3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

In December 2014 the Board remanded the issues on appeal for further development. 

As noted in the December 2014 remand, although he originally sought service connection for sleep apnea and, separately, for right ear hearing loss, on a secondary basis only, the Veteran expanded the scope of these claims to include service connection on a direct basis at the July 2013 hearing.  See Hearing Transcript, p. 9-10, 14-19.  

Also remanded in December 2014 was the issue of entitlement to service connection for erectile dysfunction.  During the pendency of the appeal, a May 2015 rating decision granted the Veteran service connection for erectile dysfunction and assigned a noncompensable rating effective June 23, 2009.  Since all benefits sought on appeal have been granted this issue is no longer before the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 

The issue of entitlement to service connection for sleep apnea and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Extending the benefit of the doubt to the Veteran, right ear hearing loss is shown to be as likely as not to be due to exposure to loud noise during active service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 



II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In documents of record, the Veteran contends that his right ear hearing loss is the result of his in-service duties of serving in the Republic of Vietnam.  Therefore, he claims that service connection for right ear hearing loss is warranted.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to hearing difficulties.  However, there was a threshold shift between the Veteran's April 1968 Report of Medical Examination for Enlistment and his March 1970 Report of Medical Examination for Separation.  The Veteran's service personnel records indicated that he participated in combat operations in the Republic of Vietnam.  In addition, it was noted on the Veteran's DD 214 that he was awarded the Combat Action Ribbon.  Also, the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions are considered credible as they are consistent with his documented service in the Republic of Vietnam.  Caluza, 7 Vet. App. at 506.  Accordingly, the Board finds that the Veteran was exposed to in-service noise consistent with his duties.
 
Furthermore, the evidence of record, including the July 2010, December 2013, and April 2015 VA examination reports, demonstrates a current diagnosis of right ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  The first two criteria required to establish service connection have been satisfied.  Therefore, the remaining inquiry is whether the Veteran's current right ear hearing loss is related to his in-service noise exposure.

In this case, there are two medical opinions of record.  In this regard, a December 2013 VA examiner reviewed the record and conducted an audiological examination.  He then diagnosed right ear hearing loss and opined that the Veteran's hearing loss was at least as likely as not related to his military service.  The rationale was that the Veteran was exposed to excessive high levels of noise while in service.  The April 2015 VA examiner also diagnosed the Veteran with right ear hearing loss.  However, she opined that the Veteran's right ear hearing loss was less likely than not due to the Veteran's military service.  The rationale was that the audiograms dated in April 1968 and March 1970 showed normal hearing bilaterally with no significant shift in hearing. 

The Board finds that the April 2015 VA examination opinion is inadequate and therefore, not probative.  This is because the absence of evidence of a hearing disability (or significant shift in hearing, as was noted here) during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the April 2015 VA examiner did not take into consideration the conceded in-service noise exposure and the threshold shift during service.  On the other hand the December 2013 VA examiner offered clearer conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the December 2013 VA examiner's opinion.

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran's statements as to when his right ear hearing loss began are important and credible evidence going toward the matter of when the condition began.  He maintains that his right ear hearing loss began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his right ear hearing loss began in active service; the Board finds that such consistency makes his statements credible.  

Consequently, the Board resolves all doubt in favor of the Veteran and finds that right ear hearing loss is etiologically related, at least in part, to his in-service noise exposure.  Therefore, service connection for right ear hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is granted. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In December 2014 the Board discussed in the body of the remand that a remand was warranted because there was evidence that the Veteran was receiving benefits from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  It was noted that when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  While the Board discussed the need to remand for the Veteran's SSA records in the body of the decision it was not written in the remand directives and therefore, the AOJ did not obtain any SSA records.  Thus, the Board finds that a remand is in order to obtain the Veteran's SSA records. 

The Veteran asserts that he has sleep apnea that is either directly due to his military service or secondary to his service-connected diabetes mellitus.  In December 2014 the Board remanded in order for the Veteran to be afforded a VA examination to determine the nature and etiology of the Veteran's sleep apnea on both a direct and secondary service connection basis.  The April 2015 VA examiner stated that the Veteran's sleep apnea was not caused or aggravated by the service-connected diabetes mellitus because there is no relationship between the two conditions and there are other risk factors to cause the Veteran's sleep apnea, such as his morbid obesity, large neck, chronic nasal congestion, cough, receding chin, and large tonsils.  The VA examiner also opined that it was less likely than not that the Veteran's diagnosed obstructive sleep apnea manifested during his military service.  He stated that he took into consideration the Veteran's report of "being told he snored" during his military service.  The examiner further stated that symptoms of snoring in and of themselves do not indicate the presence of sleep apnea, only a clinical sleep study can confirm the diagnosis of central or obstructive sleep apnea.

The Board finds that the Veteran's claim should be sent back to the April 2015 VA examiner for an addendum opinion in order for the VA examiner to consider the Veteran's complaints of feeling sleepy that were noted in an April 1969 service treatment record.  The VA examiner should provide an opinion whether the Veteran's currently diagnosed sleep apnea is at least likely as not due to the Veteran's military service, to include the notation in the April 1969 service treatment record and his now reports of in-service snoring.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran claims that he cannot work as a result of his service-connected disabilities.  Service connection is currently in effect for: posttraumatic stress disorder (PTSD) (rated as 50 percent disabling from April 12, 2013); bilateral cataracts (rated as 30 percent disabling from April 12, 2013); diabetes mellitus (rated as 20 percent disabling from April 20, 2005); peripheral neuropathy of the left lower extremity (rated as 10 percent disabling from April 20, 2005, and 20 percent disabling from April 12, 2013); peripheral neuropathy of the left upper extremity (rated as 10 percent disabling from April 20, 2005, and 20 percent disabling from April 12, 2013); peripheral neuropathy of the right lower extremity (rated as 10 percent disabling from April 20, 2005, and 20 percent disabling from August 19, 2009); peripheral neuropathy of the right upper extremity (rated as 10 percent disabling from April 20, 2005); left little finger contracture with extreme unfavorable ankylosis (rated as 10 percent disabling from April 20, 2005); coronary artery disease (rated as 10 percent disabling from April 20, 2005); tinnitus (rated as 10 percent disabling from April 12, 2013); erectile dysfunction (rated as noncompensable from June 23, 2009); and left ear hearing loss (rated as noncompensable from April 12, 2013).  The Veteran's combined rating has been 60 percent from April 20, 2005; 70 percent from August 19, 2009; and 90 percent from April 12, 2013.  Since April 20, 2005, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2014).  

Although the record includes the results of various examinations for individual and some combined service-connected disabilities, the record does not include medical comment addressing the combined functional effects of all the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Such information is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is mindful that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.   Thus, the Veteran should be scheduled for a VA examination to determine if his service-connected disabilities render him unemployable. 

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claims on appeal.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  This search should include and VA Vocational and Rehabilitation files, if they exist.  If they do not exist, indicate that fact in the record.  
	
2.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.    

3.  Return the Veteran's file to the VA examiner who rendered the Veteran's April 2015 VA examination opinion.  The file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the file and the Remand have been reviewed.  If the April 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the Veteran's claims file and the Veteran's statements regarding the development and treatment of his claimed disorder and any available medical literature, the VA examiner should opine whether the Veteran's sleep apnea is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service.  The VA examiner should take into consideration the April 1969 service treatment record that noted the Veteran's complaint of feeling sleepy.  

The examiner should also state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.  A rationale for all opinions offered should be provided.  If the VA examiner cannot provide an opinion without mere speculation he must state so and explain why.

4.  The Veteran should be scheduled for a VA examination to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability. The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the examiner,  and the examination report must include discussion of the Veteran's documented history and assertions.  The examiner is requested to describe in detail the Veteran's educational and employment history.   

The VA examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (PTSD; bilateral cataracts; diabetes mellitus; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the right upper extremity; left little finger contracture with extreme unfavorable ankylosis; coronary artery disease; tinnitus; erectile dysfunction; and left ear hearing loss) in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale.

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC), to include a review of all evidence since the last SOC, and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


